UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
HINDU AMERICAN FOUNDATION,                )
                                          )
      Plaintiff,                          )
                                          )
             v.                           )                   Case No. 21-cv-01268 (APM)
                                          )
SUNITA VISWANATH et al.,                  )
                                          )
      Defendants.                         )
_________________________________________ )

                                             ORDER

         Pending before the court are four motions to dismiss Plaintiff Hindu American

Foundation’s defamation complaint. Mot. of Def. John Prabhudoss to Dismiss the Compl.

Pursuant to Fed. R. Civ. P. 12(b)(6), ECF No. 34; Mot. to Dismiss the Compl. by Defs. Sunita

Viswanath & Raju Rajagopal, ECF No. 35; Mot. to Dismiss by Def. Audrey Truschke,

ECF No. 36; Mot. to Dismiss by Def. Rasheed Ahmed, ECF No. 37 [hereinafter Def. Ahmed’s

Mot.].    Defendant Rasheed Ahmed (“Ahmed”) has challenged the court’s subject matter

jurisdiction over Plaintiff’s claims. Def. Ahmed’s Mot. at 13. Plaintiff invokes the court’s

diversity jurisdiction, which requires both complete diversity of parties and an amount in

controversy that exceeds $75,000. 28 U.S.C. § 1332(a). Ahmed argues that Plaintiff has not

adequately alleged the latter requirement. Def. Ahmed’s Mot. at 13.

         Plaintiff “bears the burden of establishing the amount in controversy.” Rosenboro v. Kim,

994 F.2d 13, 17 (D.C. Cir. 1993). “It is true that a plaintiff need not provide an exact valuation or

detailed breakdown of damages at the outset of litigation, as the claimed sum controls if

‘apparently made in good faith.’” Bronner ex rel. Am. Stud. Ass’n v. Duggan, 962 F.3d 596, 610
(D.C. Cir. 2020) (quoting St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 288 (1938)).

“[I]t does not follow,” however, “that any unsupported claim will suffice.” Id. Indeed, “dismissal

is warranted if . . . the plaintiff[] submit[s] no evidence supporting [its] alleged injury.” Id.

(internal quotation marks and alterations omitted).

        Here, Plaintiff alleges that “the amount in controversy exceeds $75,000” and that it “has

lost and/or expended and/or will lose and/or expend at least $75,000 as a result of events that

occurred after Defendants” allegedly conspired to defame Plaintiff. Compl. for Damages, ECF

No. 1 [hereinafter Compl.], ¶ 16. Elsewhere in the complaint, Plaintiff alleges that the challenged

conduct “has injured, and will cause further substantial injury, to [its] reputation and ability to

fundraise” and that it “has suffered, or will suffer, lost donations in an amount to be proven at trial,

and which exceed $75,000.” Id. ¶¶ 6, 36, 44, 49, 53. Plaintiff’s opposition focuses on lost

donations as the source of the amount in controversy. Opp’n to Def. Ahmed’s Mot., ECF No. 39

[hereinafter Opp’n], at 28. Neither the complaint nor the opposition contains further factual

development as to actual losses, or even potential losses. Plaintiff has not, for instance, alleged

that at the time Plaintiff filed this action any donors had threatened to pull their financial support

for the organization because of the allegedly defamatory statements. Cf. BYD Co. Ltd. v. All. for

Am. Mfg., No. 20-cv-03458 (TNM), 2021 WL 1564445, *3 (D.D.C. Apr. 21, 2021) (comparing—

and ultimately dismissing—complaint that lacked “any facts showing how the alleged defamatory

statements were highly damaging to [the plaintiff’s] business” to one in which the plaintiff

“asserted that an article caused substantial damage to its business reputation and business dealings

because several third parties had already raised the defamatory statements as a reason to delay or

terminate contemplated business transactions with [the plaintiff]” (internal quotation marks and

alterations omitted)).



                                                   2
         Plaintiff argues that it need not present evidence of harm at this time, Opp’n at 28, but it

“clearly misunderstands [its] burden. [It] is obligated to produce support for his damages claims

at this jurisdictional juncture, not just in the future.” Szymkowicz v. Frisch, No. 19-cv-3329

(BAH), 2020 WL 4432240, *6 (D.D.C. July 31, 2020) (citing Rosenboro, 994 F.2d at 18); see also

BYD Co., 2021 WL 1564445, at *3 (dismissing complaint where the plaintiff “offer[ed] no factual

basis for the Court to infer that any loss in reputation caused or otherwise contributed to lost profits

exceeding $75,000”).

         In addition to lacking supporting facts, Plaintiff’s theory of damages for purposes of the

amount-in-controversy requirement appears to be based on a mere speculative expectation that it

may lose donations at some undefined future time. Again, Plaintiff’s alleges that it has lost or will

lose donations in excess of $75,000. Compl. ¶ 16; see also id. ¶¶ 6, 36, 44, 49, 53; Opp’n at 28–29.

The court is left questioning whether Plaintiff has lost anything at all, much less an amount in

excess of $75,000. Parties invoking the court’s diversity jurisdiction are not permitted to premise

such jurisdiction entirely on mere speculation. See Rosenboro, 994 F.2d at 19. Moreover,

Plaintiff’s argument that Ahmed’s position—requiring more specific, nonspeculative factual

support at the motion-to-dismiss stage—“would mean that, even if [it] can prove an eventual loss

of more than $75,000, the court would not have subject matter jurisdiction,” Opp’n at 29, misses

the important point that the court measures subject matter jurisdiction at the time of filing.

Szymkowicz, 2020 WL 4432240, at *8 n.11 (quoting Newman-Green, Inc. v. Alfonzo-Larrain, 490

U.S. 826, 830 (1989)). 1

         Plaintiff’s inclusion of punitive damages in the prayer for relief does not alter the outcome,

notwithstanding Plaintiff’s suggestion to the contrary. See Opp’n at 28–29. “[W]here the


1
 “[W]hen a plaintiff files a complaint in federal court and then voluntarily amends the complaint, courts look to the
amended complaint to determine jurisdiction.” Rockwell Int’l Corp. v. United States, 549 U.S. 457, 473–74 (2007).

                                                         3
availability of punitive damages is the sine qua non of federal jurisdiction[,] the District Court

should scrutinize the punitive damage claim to ensure that it has at least a colorable basis in law

and fact.” Kahal v. J.W. Wilson & Assocs., Inc., 673 F.2d 547, 549 (D.C. Cir. 1982). “Liberal

pleading rules are not a license for plaintiffs to shoehorn essentially local actions into federal court

through extravagant or invalid punitive damage claims.” Id. At this time, Plaintiff’s allegations

merit closer scrutiny: Plaintiff has offered no facts supporting a claim for compensatory damages,

so “even adding potential punitive damages to the calculus, [Plaintiff] still falls short of satisfying

the amount-in-controversy requirement.”        Szymkowicz, 2020 WL 4432240, at *9 (rejecting

plaintiff’s reliance on punitive damages to establish amount in controversy because “plaintiff ha[d]

shown only a de minimis amount of compensatory and presumed damages potentially at issue”);

see also BYD Co., 2021 WL 1564445, at *4.

        In short, at this stage, Plaintiff has offered little more than a “bare-bones assertion of

jurisdictional sufficiency to suggest that the monetary damages arising from [Plaintiff’s] . . . claims

even remotely approach $75,000.” Bronner, 962 F.3d at 610; see also Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (“A pleading that offers labels and conclusions or a formulaic recitation of the

elements of a cause of action will not do.” (internal quotation marks omitted)).

        In light of the substantial question raised as to whether Plaintiff has adequately alleged that

it suffered any actual damage from the challenged conduct, rather than dismiss the complaint

outright, the court will (1) stay the motions to dismiss and allow for a limited period of

jurisdictional discovery as to the amount in controversy until May 13, 2022, and (2) accept

supplemental briefing on the issue. Defendants shall file a consolidated supplemental brief by

May 27, 2022, of no more than 15 pages; Plaintiff shall file its response brief by June 10, 2022, of




                                                   4
no more than 15 pages; and Defendants may file a consolidated reply by June 17, 2022, of no more

than 10 pages. The foregoing page limitations are exclusive of exhibits.




Dated: March 15, 2022                                      Amit P. Mehta
                                                    United States District Court Judge




                                                5